Criminal prosecution tried in Caldwell County upon indictment charging the defendants with bigamy in violation of C. S., 4342.
Verdict: Guilty as charged in the bill of indictment.
Judgments: Imprisonment in the State's Prison for terms specifically set out.
The defendants appealed, assigning errors.
Verdict and judgments were upheld at the Fall Term, 1941, reported in220 N.C. 445, 17 S.E.2d 769.
The defendants applied to the Supreme Court of the United States for writ of certiorari, which was granted 30 March, 1942, and the judgment of affirmance "reversed" 21 December, 1942. Mandate received 28 January, 1943.
The judgment heretofore entered in this cause upholding the conviction and judgments entered at the February-March Term, Caldwell Superior Court, reported in 220 N.C. 445, 17 S.E.2d 769, will be vacated or set aside, and the cause remanded for a new trial in accordance with the opinion of the Supreme Court of the United States, rendered 21 December, 1942, on certiorari to this Court. See O. B. Williams and Lillie ShaverHendrix, petitioners, v. State of North Carolina, 317 U.S. ___,87 L.Ed., 189, decided 21 December, 1942. Accordingly, the defendants will recover their costs incurred in the Supreme Court of the United States, and the costs heretofore assessed in this Court will be retaxed.
Judgment vacated; new trial ordered. *Page 610